UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                3/19/20



  United States of America,

                –v–
                                                                   18-cr-224 (AJN)
  Ali Sadr Hashemi Nejad,
                                                                       ORDER
                        Defendant.




ALISON J. NATHAN, District Judge:

       The sentencing for Ali Sadr Hashemi Nejad is set for August 17, 2020 at 1:00 p.m.

       Pursuant to this Court’s Individual Practices in Criminal Cases, sentencing submissions

from the Defendant are due on or before August 10, 2020. The Government’s submission is due

on or before August 12, 2020.

       SO ORDERED.


                19 2020
 Dated: March ______,
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
